Citation Nr: 1533743	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected left knee tibial plateau fracture with degenerative joint disease (DJD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from October 2009 to April 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for left knee tibia plateau fracture, assigning a 10 percent rating, effective April 22, 2010; and denied service connection for disabilities of the right knee, low back, bilateral hip, bilateral ankle and bilateral foot.  Jurisdiction of this case is currently with the RO in Milwaukee, Wisconsin.

In a January 2014 rating decision, the RO in Milwaukee, as relevant, granted service connection for DJD of the left knee and combined this disability with the left knee tibia plateau fracture, from August 27, 2013, and continued a 10 percent rating for the disability overall.  In this rating decision, the RO also granted service connection for bilateral ankle and right knee disabilities; these awards represent a complete grant of the benefits sought with respect to the ankle and right knee claims.  Lastly, in the January 2014 rating decision, the RO awarded a TDIU.  

After expressing disagreement with a February 2012 rating decision, the RO issued a statement of the case (SOC) in January 2014 with respect to the issues of entitlement to a rating higher than 50 percent for major depressive disorder (MDD) and entitlement to service connection for a sleep disorder, endometriosis, a dental condition, a psychiatric disability other than MDD, and a temporary total evaluation after September 30, 2012, based on psychiatric hospitalization.  However, there is no indication that the Veteran filed a substantive appeal.  (An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014)).  Accordingly, the issues addressed in the January 2014 SOC are not in appellate status.

The record also shows that the RO granted entitlement to a total rating due to individual unemployability (TDIU), effective April 2010.  However, in a May 2015 rating decision, the RO proposed to discontinue entitlement to TDIU benefits because the Veteran failed to provide the requisite employment questionnaire (VA Form 21-4140).  The letter attached to the proposed rating decision informed the Veteran that discontinuance would not take place for 60 days.  Notably, VA received, in July 2015, the requisite form signed by the Veteran with a notation that she is still unemployed.  Thus, at this time, there is no indication that the Veteran's TDIU benefits were actually discontinued.  Therefore, a claim for TDIU has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for low back, bilateral foot, and bilateral hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is shown to be primarily productive of tibia plateau stress fracture, DJD, pain on motion, and range of motion no worse than zero to 90 degrees.

2.  Resolving all doubt in the Veteran's favor, for the rating period on appeal prior to May 10, 2012, slight lateral instability of the left knee is approximated.  

3.  At no time during the pendency of the appeal has there been left knee ankylosis, malunion of the tibia and fibula, a dislocated semilunar cartilage, or moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5260, 5261, 5262 (2014). 

2.  Prior to May 10, 2012, the criteria for a separate 10 percent disability rating, but no higher, for slight left knee lateral instability were met.  3 8 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.27, 4.71a, Diagnostic Code (DC) 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran's left knee claim arises from her disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to VA's duty to assist the Veteran, the claims file contains her service treatment records, post-service medical records, and her contentions and other lay statements in support of the claim. 

Neither the Veteran nor her representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist her with the claim have been satisfied.


III.  Increased Rating Claim

The Veteran's service-connected left knee disability has been assigned a 10 percent since April 22, 2010, the day after service separation, pursuant to DCs 5260-5024.  38 C.F.R. § 4.71a (2014).  She now seeks a higher initial rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his or her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256 (for ankylosis), DC 5257 (for other impairment, including recurrent subluxation or lateral instability), DC 5258 (for dislocated semilunar cartilage), DC 5259 (for symptomatic removal of semilunar cartilage), DC 5260 (for limitation of flexion), DC 5261 (limitation of extension), DC 5262 (based on impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Under DC 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a; DC 5256.

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  [Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.]

Under DC 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under DC 5263, a 10 percent rating is warranted for genu recurvatum.   38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.
Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Turning now to the evidence in this case, the Veteran's STRS indicate that she fell and sustained an injury to her left knee in October 2009.  A November 2009 bone scan showed evidence of stress fracture of left medial tibial plateau.  A January 2010 STR shows range of bilateral knee motion from zero to 104 degrees.  X-rays of the left knee showed mild healing of the left medial tibia but also with evidence of cortical break and subcortical lucency indicative of incomplete healing.  In April 2010, the Veteran was seen before the Medical Evaluation Board.  It was noted that she walks with a limp, has tenderness to palpation of the medial tibial plateau, flexion to 90 degrees with pain, and grade 1A laxity on Lachman's test.  Anterior and posterior drawer tests were negative.  Varus and valgus tests were stable.  The Medical Board deemed the Veteran physically unfit for duty due to a diagnosis of knee disability with medial tibial plateau impairment, left knee, as relevant here.  See April 2010 Physical Evaluation Board report.  She was discharged from service in April 2010.

In June 2010, the Veteran was seen at a VA emergency room with complaints of left knee symptoms.  X-rays of the left knee showed evidence of a site of increased horizontal density at the medial and proximal left tibia that could represent callus formation at a site of recent, essentially nondisplaced fracture.  She was referred for an orthopedic consultation.

A July 2010 VA orthopedic treatment record notes that the Veteran had no resolution of pain after physical therapy.  Examination showed full range of left knee motion and a negative stability test.

During a September 2010 VA examination, the Veteran reported daily left knee pain precipitated by prolonged walking or lifting, as well as weakness, stiffness, lack of endurance, and swelling.  She denied giving way, locking, heat, or redness in the left knee.  She did not report any left knee flare-ups, hospitalizations, surgery, neoplasms or additional injury.  On examination, her left knee was negative for swelling, heat, redness, and tenderness.  Anterior drawer, varus/valgus, and patellar compression tests were negative.  There was increased mobility of the left patella; however, the knee was otherwise stable.  The Veteran was noted to stand up from a chair and sitting down in a chair without difficulty.  She had a normal gait.  Flexion of the left knee to 90 degrees with hip fully abducted.  There were no signs of discomfort during the interview.   Extension of the knee was to 0 degrees.  With squatting, the Veteran flexed her knee to 140 degrees, but with complaints of pain.  Otherwise, flexion of the left knee was to 145 degrees.  There were no witnessed flare-ups of pain, fatigue, weakness, incoordination, or lack of endurance with 3 repetitions of motion on examination.  Diagnosis was healing fracture of left tibial plateau.  The examiner noted that objective evidence did not reveal any significant disability, and stated that since the tibial plateau fracture was still in the healing phase, it would be resorting to mere speculation to assess the condition further at the time.  

An October 2010 magnetic resonance image (MRI) of the left leg shows evidence of a healing fracture of the proximal tibia.  There was no evidence of dislocation or misalignment.  Menisci and ligamentous structures appeared intact.

According to a September 2011 VA orthopedic outpatient follow-up note, the Veteran reported continued knee pain.  During the evaluation, effusion was not seen in the left knee.  The Veteran had full flexion and a few degrees of hyperextension in the left knee.  The attending noted "some laxity of the MCL compared with the contralateral side, but with a firm endpoint."  There was some fullness and swelling upon palpitation over the MCL.  Impression was left knee laxity and pain. 

In September 2011, she was issued bilateral knee sleeves.

In May 2012, the Veteran was afforded an additional VA knee examination.  Flexion of the left knee was to 140 degrees or greater, with no objective evidence of pain.  Extension was to zero degrees or (hyperextension), with no objective evidence of pain.  There was no additional limitation in range of motion after repetitive-use testing.  Anterior, posterior, and medial lateral stability tests were normal.  There was no history of patellar subluxation/dislocation.  Diagnosis was normal left knee examination.

In August 2013, the Veteran underwent an additional examination of the left knee.  Flexion of the left knee was to 100, with pain beginning at 90 degrees.  Extension was to zero degrees or (hyperextension).  There was no additional limitation in range of motion after repetitive-use testing.  

Applying the rating criteria to the evidence in the case, the Board finds that an initial rating higher than 10 percent for the Veteran's service-connected left knee disability is not warranted.  On review of all evidence, both lay and medical, the Veteran's left knee disability has been primarily productive of tibia plateau stress fracture, DJD, and limited motion.  However, she has exhibited no worse than zero to 90 degrees during VA range of left knee motion testing.  As the Veteran's left knee is not limited to 30 degrees and extension is not limited to 15 degrees, a higher rating is not warranted under either DC 5260 or DC 5261.

The Board recognizes that the Veteran's functional impairment in the left knee consists of less movement than normal, pain on movement and disturbance of locomotion.  See August 2013 VA examination (knee) report.  Also, there is tenderness to palpation of the left knee joint line or soft tissues, and she reports occasional flare-ups of left knee pain.  However, there is no evidence of any additional limitations upon repetitive-use of the left knee.  The Board finds that any functional impairment that the Veteran may experience in the left knee does not more closely approximate flexion limited to 30 degrees or extension limited to 15 degrees.  Overall, the Board finds that the functional loss present in her left knee is adequately contemplated in the current 10 percent rating assigned based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207; 38 C.F.R. § 4.71a, DCs 5260-5261.
As set forth, the Veteran's left knee is generally described as stable; nonetheless, very slight laxity was shown during service, as evidenced by grade 1A laxity on Lachman's test in November 2009, as well as "some" laxity of the left MCL noted during a September 2011 VA orthopedic follow-up note.  However, subsequent medical evidence beginning in May 2012 affirmatively shows no evidence of any laxity, subluxation, or instability, as stability tests were normal (see May 2012 and 2013 VA examination reports).  Thus, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the overall disability picture more closely approximates slight lateral instability on the left so as to warrant a separate 10 percent rating for that portion of the appeal period prior to the May 10, 2012 VA examination report showing that the instability had apparently resolved.   At no point during the appeal, however, has moderate recurrent subluxation or lateral instability in the left knee been demonstrated or more nearly approximated; therefore, the criteria for a higher rating or a higher separate rating under DC 5257 are not met.

There is also no evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, effusion into the joint, or removal of semilunar cartilage that is symptomatic.  Accordingly, DCs 5258 and 5259 are not for application.  

In sum, the Board concludes that an initial rating higher than 10 percent is not warranted for the Veteran's service-connected left knee disability for the entire appeal period under DCs 5260-5024.  However, a separate 10 percent rating is warranted for slight left knee laxity under DC 5257 for the rating period on appeal prior to May 10, 2012.

IV.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating criteria for the service-connected left knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As indicated, the Veteran's service-connected left knee disability is primarily manifested by tibial plateau fracture, DJD, limited and painful motion, and slight laxity, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261, 5024; DeLuca, Mitchell, supra.  Therefore, the criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

ORDER

An initial disability rating higher than 10 percent for service-connected left knee tibial plateau fracture with DJD is denied.

For the rating period on appeal prior to May 10, 2012, a separate 10 percent rating, but no higher, is granted for slight left knee lateral instability, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

Low Back Claim

A supplemental medical opinion is necessary to clarify the etiology of the Veteran's low back disability.  According to an August 2013 VA examination report, the Veteran was diagnosed with a retrolisthesis at L4-L5, which the examiner determined is more likely than not a condition which pre-existed service with normal progression causing symptoms and limited motion, not aggravated by service.  In a January 2014 addendum, the examiner further stated that it is less likely that the Veteran's retrolisthesis is related to her complaints of back pain in service.   

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2014). 

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 44 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 44 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

In general, congenital or "hereditary" defects are not considered diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, VA's Office of General Counsel  has held that service connection may be granted for a congenital disease on the basis of in-service aggravation. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). Moreover, although a congenital defect is not a disease, service connection still may be granted for resultant disability caused by any superimposed disease or injury.

In this case, given the diagnosis of pre-existing retrolisthesis in the lumbar spine, the question arises as to whether such disability is congenital in nature.  Because the standard of review differs according to whether the condition is a congenital, familial, or hereditary disease versus a defect, the case must be remanded to obtain further medical opinions.

In addition, although the August 2013 VA examination report does not list a diagnosis of partial sacralization of L5 with pseudoarticulation on left - transitional lumbosacral anatomy, such evidence was seen on November 2009 and 2011 x-rays.   Notably, because this condition may also be considered a congenital anomaly, this diagnosis must also be addressed.   

Lastly, the medical examiner should address whether the current low back disability is proximately due to, or aggravated by, a service-connected disability. 

Bilateral Foot Claim

A supplemental medical opinion is also necessary to clarify the etiology of the Veteran's bilateral foot disability.  The August 2013 VA examination report shows diagnoses of hammertoes and minimal hallux valgus which the medical examiner determined are more likely than not due to heredity, and not related to her service-connected left knee tibia plateau fracture or non-service connected low back condition.  Again, because the standard of review differs according to whether the condition is a congenital, familial, or hereditary disease versus a defect, the case must be remanded to obtain a further medical opinion.

Additionally, although the 2013 VA examination report indicates that the Veteran's current foot disability is not likely related to her service-connected left knee disability, the examiner did not address the question of aggravation or whether the current bilateral foot disability is causally related to any other service-connected disability.  These questions must be also be addressed by a medical examiner on remand.  

Further, the Board notes a diagnosis of pes bursitis on September 2011 VA orthopedic follow-up notes; this diagnosis was not addressed by the examiner, but should be on remand. 




Bilateral Hip Claim 

The record is unclear as to whether the Veteran has a current disability in either hip.  Post-service x-rays of the Veteran's left hip were taken in June 2010 but apparently showed no abnormality.  However, physical therapy for chronic hip pain, as relevant, was requested in August 2011.  See August 2011 VA Consult report.  

More recently, a VA hip examination was scheduled for August 2013, but the VA examiner tasked to conduct the examination noted that the Veteran did not want her hips examined; therefore the Disability Benefits Questionnaire (DBQ) was not completed.  While the hip examiner made no findings or diagnoses, she did refer to findings of intermittent numbness in the right thigh which were shown during the August 2013 spine examination, but there is no diagnosis to account for such symptoms.  

With regard to evidence of an in-service event, the Veteran's STRs generally show complaints of bilateral leg pain, as well as left inguinal hip pain in November 2009.  
See November 2009 Chronological Record of Medical Care; November 2009 Bone scan to rule-out fracture, left hip.  

In light of the above, the Board finds that a VA examination is necessary to clarify whether the Veteran has a bilateral hip disability, and if so, to determine its etiology.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.

2.  Then, forward the Veteran's claims file to the medical examiner who conducted the August 2013 VA  low back and foot examinations or, if she is unavailable, from another suitably qualified clinician, for the purpose of providing a supplemental medical opinion.
The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If the requested examiner is no longer available, or if the identified examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

After re-reviewing the claims file, the examiner is asked to provide an addendum addressing the following:

Low Back

a).  Clarify whether partial sacralization of L5 with pseudoarticulation on left - transitional lumbosacral anatomy is currently shown.

b).  For each low back disability currently shown, to include retrolisthesis, provide an opinion as to whether it is considered a congenital disease or congenital defect.  

Note: In this special context, a congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality." A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380   (Fed. Cir. 2014).

b).  For any congenital low back DEFECT currently shown, provide an opinion as to whether it, at least as likely as not, was subject to a superimposed injury during service. 

c).  If the proper classification of the Veteran's current disability, to include retrolisthesis, is a "disease process" of congenital, developmental, familial, or hereditary origin, provide an opinion as to whether it (not noted upon entry into service) clearly and unmistakably existed prior to the Veteran's service entrance. 

If "yes," the Veteran's low back disability clearly and unmistakably pre-existed her service entrance, provide and opinion as to whether it clearly and unmistakably was NOT aggravated (permanently worsened) by service.  

If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

d).  For any low back disability that did not pre-exist service, clarify whether it had its onset during service or is otherwise related to service, to include in-service treatment for low back pain.

e).  Also determine whether the Veteran's current low back disability is proximately due to, or AGGRAVATED by, her service-connected disabilities of the right ankle, left ankle, right knee, and/or left knee?

If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

Feet

a).  Clarify the Veteran's current diagnoses of the feet, to include hammertoes, hallux valgus, and pes bursitis (see September 2011 VA orthopedic follow-up notes and August 2013 VA examination report).

b).  Indicate whether any current bilateral foot disability, specifically to include hammertoes and hallux valgus, are considered congenital diseases or defects.  

c).  For any congenital foot DEFECT currently shown, provide an opinion as to whether it, at least as likely as not, was subject to a superimposed injury during service. 

d).  If the proper classification of the Veteran's the bilateral foot disability  is a "disease process" of congenital, developmental, familial, or hereditary origin, provide an opinion as to whether the bilateral foot disability, which was not noted upon entry into service, clearly and unmistakably existed prior to the Veteran's service entrance. 

If "yes," the Veteran's bilateral foot disability clearly and unmistakably pre-existed her service entrance, provide and opinion as to whether it clearly and unmistakably was NOT aggravated (permanently worsened) by service.  

If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

e).  For any current bilateral foot disability that did not pre-exist service, clarify whether it had its onset during service or is otherwise related to service.

f).  Also determine whether the Veteran's current bilateral foot disability is proximately due to, or AGGRAVATED by, her service-connected disabilities of the right ankle, left ankle, right knee, and/or left knee?

If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

A complete rationale should be provided for any opinions expressed and conclusions reached.

3.  Contact the Veteran and ask whether she wishes to continue her appeal seeking service connection for a bilateral hip disability.  See August 2013 VA (Hip and Thigh) examination report in which she stated that she did not want her hips examined and did not wish to claim a hip disability.

4.  If the Veteran wishes to continue her bilateral hip claim, schedule her for an additional VA examination to determine the nature and etiology of any currently diagnosed bilateral hip disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Clarify whether a bilateral hip disability is currently shown.  In doing so, address the Veteran's competent reports of hip pain and numbness; June 2010 VA x-rays of left hip; August 2011 VA consultation report reflecting a request for physical therapy for chronic hip pain, as relevant; and August 2013 findings of intermittent right thigh numbness on spine examination.  

b).  For any currently diagnosed bilateral hip disability, provide an opinion as to whether it had its onset in service or is otherwise related to it, specifically to include in-service left inguinal hip pain, as shown on a November 2009 Chronological Record of Medical Care; November 2009 x-rays to rule-out left hip fracture.

c).  For any currently diagnosed bilateral hip disability, provide an opinion as to whether it is proximately due to, or AGGRAVATED by, her service-connected disabilities of the right ankle, left ankle, right knee, and/or left knee.  If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

**Also address whether any currently diagnosed hip disability is causally related to her non service-connected low back disability.

5.  After the above is completed, readjudicate the service connection claims on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


